13-4709
    Schumann & Lord v. Int’l Marine Ins. Servs.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    30th day of September, two thousand fifteen.

    PRESENT:
                       ROBERT A. KATZMANN,
                             Chief Judge,
                       PETER W. HALL,
                       RAYMOND J. LOHIER, JR.,
                             Circuit Judges.
    _____________________________________

    SHARON C. SCHUMANN, FRANKLIN
    LORD, JR.,

                                Plaintiffs-Appellants,

                       v.                                                      13-4709

    INTERNATIONAL MARINE INSURANCE
    SERVICES, INTERNATIONAL MARINE
    UNDERWRITERS, ALAN GOLDEN, GARY
    GOLDEN, PATRICIA FITTI, ELEANOR J.
    MATSON,

                                Defendants-Appellees.

    _____________________________________

    For Plaintiffs-Appellants:                           Sharon C. Schumann, pro se, Palmetto, FL;
                                                         Franklin Lord, Jr., pro se, Stonington, CT.
For Defendants-Appellees
International Marine Insurance
Services, Alan Golden, Gary Golden:                   Darren P. Renner, Keidel, Weldon &
                                                      Cunningham, LLP, White Plains, NY.
For Defendant-Appellee
International Marine Underwriters:                    David R. Hornig, Val E. Wamser, Nicoletti
                                                      Hornig & Sweeney, New York, NY.

For Defendants-Appellees
Patricia Fitti, Eleanor J. Matson:                    [No appearance]



        Appeal from a judgment of the United States District Court for the District of Connecticut

(Hall, C.J.).


        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Plaintiffs-Appellants Sharon C. Schumann and Franklin Lord, Jr., proceeding pro se,

appeal the district court’s grant of summary judgment in favor of defendants-appellees. We

assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the

issues on appeal.

I.      Summary Judgment

        We review de novo a district court’s grant of summary judgment, with the view that

“[s]ummary judgment is appropriate only if the moving party shows that there are no genuine

issues of material fact and that the moving party is entitled to judgment as a matter of law.”

Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). We resolve all

ambiguities and draw all inferences in favor of the nonmovant. Nationwide Life Ins. Co. v. Bankers

Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999). Summary judgment is appropriate “[w]here the
record taken as a whole could not lead a rational trier of fact to find for the nonmoving party.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Upon review, we conclude that the district court properly granted summary judgment to

defendants-appellees. We affirm for substantially the reasons stated by the district court in its

thorough September 23, 2013, order.

II.    Motions

       Appellants also dispute the district court’s denial of their motions for recusal, sanctions

against defendants for alleged discovery violations, and reopening of prior proceedings. We

review these motions for abuse of discretion and conclude that in none of these instances did the

district court abuse its discretion. See ISC Holding AG v. Nobel Biocare Fin. AG, 688 F.3d 98, 107

(2d Cir. 2012) (recusal); Fishoff v. Coty Inc., 634 F.3d 647, 654 (2d Cir. 2011) (sanctions);

Molchatsky v. United States, 713 F.3d 159, 162-63 (2d Cir. 2013) (reconsideration).

       We have considered all of plaintiffs-appellants’ remaining arguments and find them to be

without merit. Accordingly, we AFFIRM the judgment of the district court.


                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk




                                                  3